Name: Commission Directive 2008/89/EC of 24 September 2008 amending, for the purposes of its adaptation to technical progress, Council Directive 76/756/EEC concerning the installation of lighting and light-signalling devices on motor vehicles and their trailers (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  land transport;  organisation of transport
 Date Published: 2008-09-25

 25.9.2008 EN Official Journal of the European Union L 257/14 COMMISSION DIRECTIVE 2008/89/EC of 24 September 2008 amending, for the purposes of its adaptation to technical progress, Council Directive 76/756/EEC concerning the installation of lighting and light-signalling devices on motor vehicles and their trailers (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (1), and in particular Article 39(2) thereof, Whereas: (1) Council Directive 76/756/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (2) is one of the separate Directives in the context of the EC type approval procedure established under Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers (3). The provisions of Directive 70/156/EEC relating to systems, components and separate technical units for vehicles therefore apply to Directive 76/756/EEC. (2) In order to increase road safety by improving the conspicuity of motor vehicles the obligation for fitting dedicated daytime running lights on these vehicles should be introduced into Directive 76/756/EEC. (3) New technologies like the Adaptive Front Lighting System (AFS) and the Emergency Stop Signal (ESS) are expected to have a positive influence on road safety. Directive 76/756/EEC should therefore be amended in order to allow the fitting of these devices. (4) In order to take into account further amendments to UN/ECE Regulation No 48 (4) on which the Community has already voted, it is appropriate to adapt Directive 76/756/EEC to technical progress by aligning it to the technical requirements of this UN/ECE Regulation. In the interest of clarity Annex II to Directive 76/756/EEC should be amended. (5) Directive 76/756/EEC should therefore be amended accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II, paragraph 1 to Directive 76/756/EEC is amended as follows: 1. The technical requirements shall be those set out in paragraphs 2, 5 and 6 of UN/ECE Regulation No 48 (5) and Annexes 3 to 11 thereto. Article 2 With effect from 7 February 2011 for vehicles of categories M1 and N1 and from 7 August 2012 for vehicles of other categories, if the requirements laid down in Directive 76/756/EEC, as amended by this Directive, are not complied with, Member States, on grounds related to the installation of lighting and light-signalling devices, shall refuse to grant EC type approval or national type approval for new types of vehicles. Article 3 1. Member States shall adopt and publish, by 15 October 2009, at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 16 October 2009. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 4 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Brussels, 24 September 2008. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 263, 9.10.2007, p. 1. (2) OJ L 262, 27.9.1976, p. 1. (3) OJ L 42, 23.2.1970, p. 1. (4) OJ L 135, 23.5.2008, p. 1. (5) OJ L 135, 23.5.2008, p. 1.